Fourth Court of Appeals
                                        San Antonio, Texas
                                             September 8, 2015

                                           No. 04-15-00414-CV

                                          Jose "Joe" HINOJOSA,
                                                 Appellant

                                                       v.

    FIREFIGHTERS & POLICE OFFICERS' CIVIL SERVICE COMMISSION OF THE
         CITY OF LAREDO, TEXAS; Irma Mireles, Vidal Cantu, Jr. & Jesus Torres,
                                  Appellees

                     From the 341st Judicial District Court, Webb County, Texas
                               Trial Court No. 2014-CVZ-000338-D3
                        Honorable Rebecca Ramirez Palomo, Judge Presiding


                                               ORDER
        The clerk’s record is due September 7, 2015.1 On September 1, 2015 the clerk filed a
notification of late record stating the clerk’s record will not be filed on the due date because
appellant has not paid or made arrangements to pay the clerk’s fee to prepare the record and
appellant is not entitled to the record without paying the fee.

       We ORDER appellant to provide written proof to this court on or before September 18,
2015 that either (1) the clerk’s fee has been paid or arrangements satisfactory to the clerk have
been made to pay the clerk’s fee; or (2) appellant is entitled to the clerk’s record without
prepayment of the clerk’s fee. See TEX. R. APP. P. 20.1, 35.3(a). If appellant fails to file such
proof within the time provided, this appeal will be dismissed for want of prosecution. See id. R.
37.3(b).

        We order the clerk of this court to serve a copy of this order on all counsel, the district
clerk, and any court reporter.




1
 The clerk’s record will actually be due September 8, 2015, because Monday, September 7, 2015, is Labor Day, a
holiday. See TEX. R. APP. P. 4.1(a).
                                              _________________________________
                                              Marialyn Barnard, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 8th day of September, 2015.



                                              ___________________________________
                                              Keith E. Hottle
                                              Clerk of Court